United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS    December 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-40329
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALBERTO ESCAMILLA,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                  USDC No. 1:02-CR-175-1-RC-ESH
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alberto Escamilla appeals from his conviction of possessing

with intent to distribute crack cocaine and carrying a firearm

during a drug-trafficking offense.   He contends solely that the

district court should have adjusted his offense level for

acceptance of responsibility.

     The testimony of Investigator Tyree Beals, which was

corroborated by other evidence, provided support for the district

court’s determination that Escamilla was not entitled to an

adjustment for acceptance of responsibility.   Because there was a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40329
                               -2-

foundation for the district court’s determination, we do not

disturb that determination.   United States v. Washington, 340

F.3d 222, 227 (5th Cir.), cert. denied, 124 S. Ct. 942 (2003).

     AFFIRMED.